Mr. Chief Justice Breese delivered the opinion of the Court: The evidence fails to show any consideration for this undertaking of defendant in error, and this instruction to the jury was proper and the verdict correct: “ That unless' the jury believe from the evidence in this case that the said plaintiff, at the time of the execution of the writing on the back of the attachment, had levied, or intended to levy on the property of Ashbaugh, then there was not a consideration in law for the contract or bail, signed by the defendant, and the jury should find for the defendant.” The plaintiff had not attached the property, and there was, therefore, no consideration for the promise. The judgment is affirmed. Judgment affirmed.